FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           October 21, 2020
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 ERIK SANCHEZ,

       Petitioner - Appellant,

 v.                                                          No. 20-1253
                                                 (D.C. No. 1:20-CV-00427-LTB-GPG)
 TERRY JACQUES, Warden of the Limon                           (D. Colo.)
 Correctional Facility,

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY *
                   _________________________________

Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.
                   _________________________________

      Erik Sanchez, a Colorado state prisoner proceeding pro se, 1 seeks a certificate

of appealability (“COA”) to challenge a district court order denying his petition for a

writ of habeas corpus under 28 U.S.C. § 2254. He also moves to supplement the

record and to proceed in forma pauperis. Although we grant Sanchez’s motion to

proceed in forma pauperis, we deny both his motion to supplement the record and his

request for a COA.


      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        Because Sanchez appears pro se, we liberally construe his pleadings,
stopping short of serving as his advocate. See United States v. Pinson, 584 F.3d 972,
975 (10th Cir. 2009).
                                    BACKGROUND

I.     State Court Proceedings

       In June 2016, several Colorado police officers in patrol cars pursued Sanchez

after an officer spotted him speeding through a residential area in his car. One of the

police officers—in a fully marked patrol car with his lights and siren activated—tried

to pull Sanchez over but was unable to do so. Sanchez eventually stopped in a Taco

Bell parking lot allegedly to meet friends for dinner. Two officers pulled their SUV

behind his car, got out, and, with guns drawn, ordered Sanchez and his passenger to

exit the car.

       In response, Sanchez twice rammed the back of his car into the officers’ SUV. 2

Sanchez then sped away, forcing another officer standing in front of Sanchez’s car to

jump out of the way to avoid being run over. Another car chase ensued. Ultimately,

Sanchez crashed and abandoned his car, and officers arrested him as he tried to flee

on foot.

       On June 10, 2016, Sanchez was charged in Colorado state court with two

counts of first-degree assault, two counts of attempted first-degree assault by extreme

indifference, one count of vehicular eluding, and one count of possession of drug

paraphernalia. On March 10, 2017, he pleaded guilty to two of the five charges—

attempted first-degree assault by extreme indifference and vehicular eluding. At the




       2
           Sanchez denied backing his car into the officers’ SUV a second time.
                                            2
plea hearing, the government set forth a short factual basis covering the entire

episode:

      On June 10th just after midnight, Mr. Sanchez, you were operating a
      motor vehicle. There was a chase.

      At some point you were corralled behind a Taco Bell. Officers got out
      of the car; you back up towards them, hit the car, backed up again, hit
      the car again. They got out of harm’s way and you drove away.

R. at 85. After accepting Sanchez’s two guilty pleas, the trial court sentenced

Sanchez to two consecutive terms of imprisonment: six years for the attempted

assault and three years for the vehicular eluding.

      On July 24, 2017, Sanchez filed in the trial court a “Motion to Correct Illegal

Sentence” (“Rule 35(a) Motion”) under Colorado Rule of Criminal Procedure 35(a).

In short, he argued that Colorado law required the trial court to impose concurrent

sentences because the charges arose out of the same incident and identical evidence

supported both convictions. See Colo. Rev. Stat. § 18-1-408(3). In a single sentence

near the end of the Rule 35(a) Motion, Sanchez asserted that the “[t]rial court’s order

to run Mr. Sanchez’s [sentences consecutively] violated Mr. Sanchez’s 8th and 14th

Amendments to the Constitution of the United States and the due process clause

of . . . Colorado’s Constitution.” R. at 131.

      The trial court denied the Rule 35(a) Motion, ruling that identical evidence

didn’t support Sanchez’s two convictions. The trial court explained that, although the

assault “was committed the moment [Sanchez] accelerated his car into the officers’

SUV,” the vehicular eluding began when the officers tried to stop Sanchez before he


                                            3
stopped at Taco Bell “and continued as [officers] attempted to arrest [Sanchez] at the

Taco Bell.” Id. at 137. This defeated Sanchez’s one-sentence constitutional claim.

      Sanchez appealed the decision to the Colorado Court of Appeals. In his

opening brief, Sanchez advanced three arguments. First, Sanchez reasserted his state-

law statutory argument that the court could impose only concurrent sentences,

because, he said, identical evidence supported his two convictions. Second, he

asserted that the allegedly insufficient factual basis for the vehicular-eluding charge

violated the Due Process and Equal Protection Clauses of the Fourteenth

Amendment. 3 Third, he asserted (in a new claim) that the trial court denied him the

opportunity to dispute the sufficiency of the factual basis relied on for the vehicular-

eluding charge, in violation of his right under the Sixth Amendment’s Confrontation

Clause (not specifying what in the record supported this allegation).

      The Colorado Court of Appeals affirmed. Having reviewed the factual basis

the trial court established for the attempted assault charge at the plea hearing, the

court held that the proffered basis “in fact provided a factual basis for both counts.”
Id. at 85. Because the factual basis recounted Sanchez’s ramming his car into the

officers’ SUV and his eluding before and after this ramming, the court found that the

trial court had not erred by imposing consecutive sentences.




      3
        Sanchez’s Rule 35(a) Motion in the trial court referenced only a violation of
his “Fourteenth Amendment” rights; he didn’t specifically discuss his due process
and equal protection rights until his opening brief in the Colorado Court of Appeals.
                                            4
      As to Sanchez’s federal claims, the court denied them on both procedural

grounds and on the merits. Because Sanchez had raised his constitutional claims “for

the first time on appeal,” the court concluded he had forfeited them. Id. at 82.

Regardless, the court also denied them on the merits because “there was a factual

basis for the vehicular eluding count.” Id. at 82 n.1.

II.   Federal Court Proceedings

      In his § 2254 petition for a writ of habeas corpus, Sanchez reasserts the same

constitutional arguments he raised in the Colorado Court of Appeals. He premises his

constitutional claims on his disagreement with that court’s conclusion that Sanchez’s

factual basis covered both convictions.

      The magistrate judge didn’t reach the merits of Sanchez’s claims. Instead, he

recommended denying Sanchez’s petition on grounds that Sanchez had not fairly

presented his federal constitutional claims to Colorado’s state courts. Further, the

magistrate judge found that Sanchez’s claims were procedurally barred because

Colorado rules would preclude Sanchez from returning to Colorado’s courts to

exhaust his federal claims. After considering the magistrate judge’s report de novo,

the district court adopted the report, denied Sanchez a COA, and dismissed the case.

                                     DISCUSSION

      Under 28 U.S.C. § 2253(c)(1)(A), Sanchez may appeal the district court’s

decision only if we issue a COA. To be entitled to a COA, he must make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

Where, as here, the district court rejected the petitioner’s habeas application on

                                            5
procedural grounds, he must show (1) “that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right,” and

(2) “that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      “Each component of the § 2253(c) showing is part of a threshold inquiry, and a

court may find that it can dispose of the application in a fair and prompt manner if it

proceeds first to resolve the issue whose answer is more apparent from the record and

arguments.” Id. at 485. Although “[t]he procedural issue is frequently the easier one

to resolve,” Burke v. Bigelow, 792 F. App’x 562, 564 (10th Cir. 2019), here, we

conclude the issue whose answer is more apparent concerns whether the petition

states a valid claim of the denial of a constitutional right. When we deny a COA on

the first prong, “we need not examine the district court’s procedural ruling.” United

States. v. Springfield, 337 F.3d 1175, 1178 (10th Cir. 2003).

      Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

“the standard of review applicable to a particular claim depends on how that claim

was resolved by the state courts.” Byrd v. Workman, 645 F.3d 1159, 1165 (10th Cir.

2011) (citation omitted). When the state court has adjudicated a claim on the merits,

we may grant relief only if the state court’s decision “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or “was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding,” id. § 2254(d)(2). And we must apply AEDPA’s deferential

                                            6
standard for evaluating state-court rulings when considering requests for a COA. See

Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004) (“AEDPA’s deferential

treatment of state court decisions must be incorporated into our consideration of a

habeas petitioner’s request for COA.”).

      We first consider whether the state court adjudicated Sanchez’s federal claims

on the merits. Sanchez argues that “[i]ts clear the Colorado Court of Appeals ruled on

the merits of Mr. Sanchez’s federal habeas corpus claims.” Opening Br. 35. We

agree. On plain error review, the Colorado Court of Appeals rejected Sanchez’s

federal constitutional claims because “there was a factual basis for the vehicular

eluding count.” 4 Rawle at 82 n.1. Because the state adjudicated Sanchez’s claims on the

merits, Sanchez can obtain a COA only if reasonable jurists could debate whether the

state’s adjudication was contrary to clearly established federal law or was based on

an unreasonable determination of the facts. Sanchez fails to meet that burden.


      4
          When a state court summarily denies relief for a federal claim on plain-error
review, whether its disposition is entitled to § 2254(d) deference “depends on the
substance of the plain-error disposition.” Cargle v. Mullin, 317 F.3d 1196, 1206
(10th Cir. 2003). “A state court may deny relief for a federal claim on plain-error
review because it finds the claim lacks merit under federal law. In such a
case, . . . the state court’s disposition would be entitled to § 2254(d) deference
because it was a form of merits review.” Id. (internal citation omitted). But
sometimes a state court’s cursory explanation prevents the court from determining
whether the court’s review was merits-based. Douglas v. Workman, 560 F.3d 1156,
1178 (10th Cir. 2009). In such instances, “our cases require us to assume that the
state’s review is on the merits and thus afford it § 2254(d) deference.” Id. (applying
§ 2254(d) deference where the state court’s opinion stated only that it “reviewed” the
petitioner’s prosecutorial misconduct claims that were not properly preserved and
found no plain error) (citation omitted). Thus, although the Colorado Court of
Appeals didn’t detail its reasons for denying relief, we must assume its review was
on the merits.
                                           7
      “Whether the law is clearly established is the threshold question under

§ 2254(d)(1).” House v. Hatch, 527 F.3d 1010, 1015 (10th Cir. 2008) (citation

omitted). “That is, without clearly established federal law, a federal habeas court

need not assess whether a state court’s decision was ‘contrary to’ or involved an

‘unreasonable application’ of such law.” Id. at 1017 (quoting § 2254 (d)(1)) (citation

omitted). “Clearly established law is determined by the United States Supreme Court,

and refers to the Court’s ‘holdings, as opposed to the dicta.’” Id. at 1015 (quoting

Lockyer v. Andrade, 538 U.S. 63, 71 (2003)). Sanchez fails to direct us to any

Supreme Court precedent holding that a state trial court’s failure to identify which

specific facts support a defendant’s vehicular eluding charge violates the defendant’s

constitutional rights. Nor has our independent research identified any such case. This

absence of clearly established law “is dispositive under § 2254(d)(1).” Id. at 1018.

      Sanchez’s petition fares no better under § 2254(d)(2). Section 2254(d)(2)

presents “a daunting standard—one that will be satisfied in relatively few cases.”

Byrd, 645 F.3d at 1172 (citation omitted). “[E]ven if reasonable minds reviewing the

record might disagree about the finding in question, on habeas review that does not

suffice to supersede the [state] court’s determination.” Wood v. Allen, 558 U.S. 290,

301 (2010) (brackets, ellipsis, and internal quotation marks omitted).

      Reasonable jurists couldn’t debate whether the state court’s adjudication was

based on an unreasonable determination of the facts. The Colorado Court of Appeals

reviewed the factual basis the trial court established at the plea hearing and

concluded that “the factual basis provided for the attempted assault count in fact

                                           8
provided a factual basis for both counts.” R. at 85. That is, while the attempted first-

degree assault conviction “was based on Sanchez’s act of driving his car into the

officer’s vehicle,” the vehicular-eluding conviction “was based on the chase that

occurred before the attempted assault and the chase that occurred when Sanchez

drove away from the scene in his car after the attempted assault.” Id. Accordingly,

the court ruled that “the evidence supporting the attempted assault charge was not

identical to the evidence supporting the eluding charge,” so the trial court “was not

required to sentence Sanchez concurrently.” Id. at 86. We find no error in the

Colorado Court of Appeals’ factual findings that support its holding.

      In sum, reasonable jurists couldn’t debate whether the state court’s

adjudication was contrary to clearly established federal law or was based on an

unreasonable determination of the facts.

                                    CONCLUSION

      For the foregoing reasons, we conclude that jurists of reason couldn’t debate

whether Sanchez’s petition states a valid claim of the denial of a constitutional right.

We thus DENY Sanchez’s request for a COA and DISMISS this matter.

      We further deny Sanchez’s motion to supplement the record but grant his

motion to proceed on appeal in forma pauperis. For Sanchez’s benefit, we note that

28 U.S.C. § 1915 doesn’t allow litigants to avoid payment of filing and docketing

fees—only the prepayment of those fees.




                                            9
      He is still required to pay the full amount of the filing fee in this matter. See

§ 1915(b).


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           10